OPINION OF THE COURT
FREDERICK N. BARAD, Judge.
Appellant [Defendant below] noticed Appellee [Plaintiff below] for a deposition in response to which Appellee filed a Motion for Protective Order. An agreed order was entered granting Appellee’s motion for a protective order and ordering Appellee to make its witness available for deposition on the day before the scheduled trial. Prior to the court-ordered deposition, the Appellee filed a Motion for Summary Judgment. Appellant filed a Motion to Strike/Postpone the Motion for *166Summary Judgment. Said motion was denied and Appellee’s motion for summary judgment was granted. It is from the court’s order granting summary judgment that this appeal was taken.
On the state of the record, it was premature for the trial court to enter a summary judgment prior to the deposition of Appellee’s representative by the Appellant. Commercial Bank of Kendall v. Heiman, 322 So.2d 564 (Fla. 3d DCA 1975) and Societe Euro-Suisse v. Citizens and Southern International Bank, 394 So.2d 533 (Fla. 3d DCA 1981). The matter is returned to the trial court for further proceedings, which may include subsequent motions for summary judgment after all discovery is completed.
Reversed and remanded, with directions.
Simons and Goldman, JJ., concur.